DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1, specifying the load measurement mechanism is an electromagnetic force type, overcomes the previous rejection under 112a.
Applicant’s amendments to claim 1 are sufficient to overcome the rejection under 101.  
Specifically, the combination of specifying the load measurement mechanism is an electromagnetic force type and that the processor receives the output, performs the calculation and displays the magnitude of the vibration component of the natural frequency and a weighing value is enough that the examiner considers this collection of elements, as a whole, to be significantly more than the abstract idea of extracting a vibration.  The claim, prima facie describes a weighing scale of the electromagnetic force type (which imparts very specific structure) and can be considered a particular machine with a technological improvement, the abstract idea is not just loosely tied to a technological environment recited at a high level of generality.  

Allowable Subject Matter
Claims 1, 2, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious an electronic balance configured to extract a vibration component of the natural frequency from the weighing data detected by the load measurement mechanism in combination with the remaining claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863